     Case 2:20-cv-10139-GW-PVC Document 19 Filed 03/22/21 Page 1 of 2 Page ID #:157



1

2

3

4

5

6

7

8                                          UNITED STATES DISTRICT COURT
9                                     CENTRAL DISTRICT OF CALIFORNIA
10                                              WESTERN DIVISION
11

12    CELECE, et al.,                                )   No. CV 20-10139-GW-PVCx
                                                     )
13                                                   )
                              Plaintiff,             )   ORDER RE: PLAINTIFF’S MAILING
14                                                   )   ADDRESS AND SERVICE OF COMPLAINT
                    v.                               )
15                                                   )
      DUNN SCHOOL, et al.,                           )
16                                                   )
                              Defendants.            )
17                                                   )
18

19           The Court having reviewed Plaintiff’s Complaint, filed on November 3, 2020,
20           IT IS ORDERED THAT:
21           1.     No later than March 29, 2021, plaintiff shall serve and file with the Court a Notice
22    of Current Address which shall set forth plaintiff’s current mailing address (where plaintiff may be
23    served with documents by the Court and the parties so as to be able to respond in a timely
24    manner). Failure to file the Notice of Current Address may result in dismissal of the action for
25    failure to prosecute.
26    /
27    /
28
     Case 2:20-cv-10139-GW-PVC Document 19 Filed 03/22/21 Page 2 of 2 Page ID #:158



1           2.     The United States Marshal is ordered to serve the Summons and Complaint, as
2     indicated on the attached Order Directing Service of Process by the United States Marshal filed
3     on March 22, 2021.
4           IT IS SO ORDERED.
5

6     DATED: March 22, 2021
                                                                 HON. GEORGE H. WU
7                                                           UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
